DETAILED ACTION

 Response to Amendment
1.	The proposed reply filed on October 1, 2020 has not been entered because it is unsigned. 

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory 

period of TWO (2) MONTHS from the mailing date of this notice within which to supply the 

omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD 

MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date 

for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 

133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 19, 2021						     /TAJASH D PATEL/                                                                                                      Primary Examiner, Art Unit 3732